


Exhibit 10.1




OPTION TO PURCHASE ASSETS AGREEMENT




THIS OPTION is granted and effective as of June 21, 2010 (the "DATE OF GRANT"),
by HOLMS ENERGY, LLC, a Nevada Limited Liability Company (the “OPTIONOR"),
MULTISYS ACQUISITION, INC., a Nevada Subsidiary Corporation (the “OPTIONEE”) and
MULTISYS LANGUAGE SOLUTIONS, INC., a Nevada Parent Corporation (“PARENT”).  This
OPTION TO PURCHASE ASSETS AGREEMENT (the "AGREEMENT") is executed, effective as
of the DATE OF GRANT, by and between the OPTIONOR and the OPTIONEE.




RECITALS




A.

The OPTIONOR is desirous to grant an option to purchase the HOLMS ENERGY ASSETS
(defined below) to the OPTIONEE (the “OPTION”) for good and valuable
consideration and the OPTIONEE is willing to accept this OPTION pursuant to the
terms and conditions defined below.  




NOW, THEREFORE, the parties covenant and agree as follows:




1.




Assets Subject to Option and Option Price




The OPTIONOR hereby grants to the OPTIONEE the OPTION to purchase those specific
assets owned by the OPTIONOR (the “HOLMS ASSETS”), as more specifically defined
on Schedule A annexed hereto, which is also Exhibit A of the form of Asset
Purchase Agreement  annexed hereto as Exhibit B (the “ASSET PURCHASE
AGREEMENT”).  The OPTION may be exercised by the OPTIONEE in consideration for
the payment of (i) One Hundred Thousand $100,000) Dollars, (ii) the issuance of
Forty Million (40,000,000) Shares of the $.001 par value restricted Common Stock
of MULTISYS LANGUAGE SOLUTIONS, INC. (the “SHARES”), with the fair market value
of $.001 per share and (iii) the agreement, to be set forth in full in the ASSET
PURCHASE AGREEMENT.




The OPTION shall be exercisable by the OPTIONEE from the date of execution of
this AGREEMENT until August 31, 2010.  If, however, the OPTIONEE successfully
raises and closes on at least $1,500,000 in equity capital prior to the end of
such period, the OPTIONEE shall be obligated to exercise the OPTION no later
than five (5) business days following such closing if the OPTIONOR has delivered
to the OPTIONEE a certificate to the effect that there has been no material
adverse effect or change with respect to the OPTIONOR, its business or the HOLMS
ASSETS since June 10, 2010.  The OPTION shall be subject to all of the terms and
conditions contained herein.  




2.




Terms of the Option




The OPTION shall be subject to the following terms and conditions:




2.1

The total purchase price will consist of Forty Million (40,000,000) Shares of
the $.001 par value restricted common stock of MULTISYS LANGUAGE SOLUTIONS, INC.
and One Hundred Thousand ($100,000) Dollars cash.   It being understood that the
OPTIONEE is a wholly owned subsidiary of MULTISYS LANGUAGE SOLUTIONS, INC.  







a.

Upon exercise of the OPTION by the OPTIONEE, OPTIONEE shall deliver, within five
(5) business days a total of Forty Million (40,000,000) shares of par value
$.001 restricted common stock of PARENT and a cashier’s check or certified funds
wired to the bank account of HOLMS ENERGY, LLC in the amount of One Hundred
Thousand ($100,000) dollars.  








1







--------------------------------------------------------------------------------



2.3

The OPTION may, subject to any limitations set forth in this Agreement, be
exercised at any time until August 31, 2010, subject to the terms, conditions
and events specified in Section 2.1 (a) above.




2.4

The OPTION must be exercised, if at all, on an all or none basis.   




2.5

Any shares of Common Stock of issued by the OPTIONEE to the OPTIONOR pursuant to
the exercise of the OPTION, shall not be subject to repurchase by the OPTIONEE.




3.




Limitations on Exercisability of the Option




The exercise of the OPTION hereby granted, shall be subject to all of the terms
and conditions of this AGREEMENT, including, without limitation, the provisions
relating to termination of the OPTION.




4.




Exercise of the Option




The OPTION shall be exercised by: (a) delivering to the OPTIONOR a written
notice of exercise in the form of letter attached hereto as Exhibit "D", and an
executed copy of the ASSEST PURCHASE AGREEMENT , (b) tendering within five (5)
business days thereafter the full payment of the cash portion of Option Price
for the HOLMS ASSETS for which exercise is made (and any payment with respect to
withholding requested by the OPTIONEE pursuant to Section 10 below, (c) if
required by the OPTIONOR at OPTIONEE'S expense, the OPTIONEE will provide a
legal opinion letter, satisfactory in form and substance to the OPTIONOR, to the
effect that the exercise of the OPTION by the OPTIONEE, the acquisition of the
HOLMS ASSETS from the OPTIONOR and the issuance of the SHARES to the OPTIONOR,
 may be effected without registration of such stock under the Securities Act of
1933, as amended (the "1933 Act"), or any applicable state securities laws.




Within Five (5) business days after the OPTION is exercised, a certificate for
Forty Million (40,000,000) shares of par value $.001 restricted Common Stock
 issued by the PARENT represents the full payment for the purchase of the HOLMS
ASSETS by the OPTIONEE, shall be delivered by the OPTIONEE.  




5.




Transferability of the Option




The OPTION shall NOT be transferable or exercisable by any person other than the
OPTIONEE, without prior written approval of the OPTIONOR.  




6.




Warranties and Representations




By executing this Agreement, the OPTIONEE accepts the OPTION and represents and
warrants to the OPTIONOR and covenants and agrees with the OPTIONOR as follows:




6.1

The OPTIONEE agrees to abide by all of the terms and conditions of this
AGREEMENT.  




6.2

The OPTIONOR recognizes, agrees and acknowledges that no registration statement
under the 1933 Act, or under any state securities laws, has been or will be
filed with respect to any of the SHARES issued by the PARENT and to be acquired
by the OPTIONOR as part of this transaction and the exercise of the OPTION.  The
SHARES will be issued pursuant to available exemptions.  THE SHARES will be
deemed to be restricted and non-saleable.  








2







--------------------------------------------------------------------------------



6.3

Except for the initial distribution of the Forty Million (40,000,000) shares to
the Members of the HOLMS ENERGY LLC., the OPTIONOR or it assigns agree not to
sell, transfer or otherwise dispose of the any of the SHARES acquired upon
exercise of the OPTION, except as specifically permitted by exemptions
available, the filing of a registration statement and any applicable state and
federal securities laws.




7.




Indemnification




Each of the parties, the OPTIONOR, the OPTIONEE and the PARENT agrees to
indemnify the other party, and hold the other party harmless from and against
any loss, claim or liability, including attorney's fees or other legal expenses
incurred in the defense thereof, incurred by the such other party, as a result
of any breach by a party of, or any inaccuracy in, any representation, warranty,
covenant or other provision contained in this AGREEMENT.




8.




Access to Information




The OPTIONEE agrees to make available to the OPTIONOR upon written request, such
public information regarding MULTISYS LANGUAGE SOLUTIONS, INC. that has in the
past or is from time to time hereafter made generally available to its
shareholders and on file with the Securities Exchange Commission.




9.




Rights as Shareholder




The OPTIONOR shall have no rights as a shareholder of MULTISYS LANGUAGE
SOLUTIONS, INC on account of this AGREEMENT nor on account of the OPTIONEE’s
currently holding the OPTION to acquire the SHARES.




10.




Tax Withholding




If, in connection with the exercise of the OPTION or any sale, transfer or other
disposition of any of the SHARES acquired from the OPTIONOR in connection with
the exercise of the OPTION, the OPTIONOR may be required by applicable federal,
state or local law to withhold any amount on account of income or similar taxes,
the OPTIONOR agrees to pay and assume full legal liability for all taxes due as
a result of the exercise of this OPTION TO PURCHASE ASSETS AGREEMENT.    




11.




Further Assurances




The OPTIONEE and PARENT along with the OPTIONOR agrees from time to time to
execute such additional documents as the parties to this AGREEMENT may
reasonably require in order to effectuate the purposes of the this Agreement.




12.




Binding Effect




This Agreement shall be binding upon the OPTIONEE and its heirs, successors and
assigns.




13.








3







--------------------------------------------------------------------------------

Entire Agreement; Modifications




This AGREEMENT constitutes the entire agreement and understanding between the
OPTIONOR, the OPTIONEE, and the PARENT, regarding the subject matter hereof.  No
waivers, alterations or modifications of the OPTION or this Agreement shall be
valid unless in writing and duly executed by the party against whom enforcement
of such waiver, alteration or modification is sought.  The failure of any party
to enforce any of its rights against the other party for breach of any of the
terms of the OPTION or this Agreement shall not be construed a waiver of such
rights as to any continued or subsequent breach.




14.




Governing Law




The laws of the State of North Dakota shall govern the OPTION and this
Agreement.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.







"OPTIONOR"

 

"OPTIONEE"










By:_______________________

By:________________________

HOLMS ENERGY, LLC  

MULTISYS ACQUISITION,INC.

Name: Val M. Holms, Managing Partner

Name: Janelle Edington, President










“PARENT”







By:______________________

MULTISYS LANGUAGE SOLUTIONS, INC

Name:  Janelle Edington, President





4







--------------------------------------------------------------------------------




SCHEDULE A TO

OPTION TO PURCHASE ASSETS AGREEMENT




HOLMS ASSETS




At closing following will be acquired by the OPTIONEE:




I.

All right, title and interest in 14 mineral leases made by and between Val and
Mari Holms, as individuals and Oasis Petroleum, Inc. down to and including the
Bakken Formation only as defined on the Spread Sheet designated Exhibit A.




II.

All right, title and interest in The Mineral Rights for the land described in
Exhibit “A” down to and including the Bakken Formation.




III.

All right, title and interest in the Option to Purchase Mineral Rights Agreement
down to and including the Bakken Formation only dated June 18, 2010 by and
between HOLMS ENERGY LLC and Rocky and Evenette Greenfield attached at Exhibit
C.











5







--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF PROPERTY AND LEASES




Legal

Lease

Gross

Net

Original

Current

Percentage

Bakken Res

Holms

TOTAL

Drilling

 

Description

Period

Acres

Acres

Leasee

Leasee

 

Percentage

Percentage

 

Commitment

 

151N, R100W, Sec 5: Lots 3, 4, S1/2NW4,  SW4 NE4,  W2SE4

12/10/09-12/10/12

280.8

23.5

Armstrong

Armstrong

17%

2.833%

5.666%

8.499%

YES

 

152N, R100W Sec 29: NE, N2NW

11/24/08-11/24/11

800

83.92

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

YES

 

152N, R101W, Sec 24: SW

"

 

 

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

 

 

152N, R101W, Sec 25: NWNE, S2NE, N2NW, SENW, NESW, N2SE, SESE        "

 

 

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

 

 

152N, R100W, Sec 22: W2, SE

7/14/08-7/14/11

480

104.38

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

YES

 

152N, R100W, Sec 7: Lot 1, Lot 2, E2NW4, NE4

3/1/05-3/1/12

307.08

100.91

Sundance

Oasis Petroleum

17.5%

2.833%

5.666%

8.499%

 

 

152N, R100W, Sec 17: W2SW

9/9/03-9/9/11

2227.22

491.81

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

YES

 

152N, R100W, Sec 19: Lots 1, 2, E2NW, NE

"

 

 

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

 

 

152N, R100W, Sec:7: Lots 3(33.63), 4(33.59), E2SW, SE Plus all accretions and
riparian rights

 

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

 

 

152N, R100W, Sec 20 All

"

 

 

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

 

 

152N, R100W, Sec 21 All

"

 

 

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

 

 

152N, R101W, Sec 24: SW4

BEERS WELL P & A

160.68

4.06

Empire Oil

Oasis Petroleum

17%

0.05%

0.10%

0.15%

No

 

152N, R101W, Sec 26: SW4

4/8/08-4/8/11

153.68

4.62

Diamond Res.

Bringham

17%

2.833%

5.666%

8.499%

YES

 

152N, R101W, Sec 35: E2NE4, SW4NE4, SE4NW4

Lyle Well  P & A

640

9.62

Oasis

Bringham

12.50%

0.05%

0.10%

0.15%

No

 

152N, R100W, Sec 8: NW4NW4, S2NW4, SW4, S2SE4

7/29/08-7/29/13

1003.1

329.59

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

YES

 

152N, R100W, Sec 9: Lots 1,2,3,4 SW4NW4, SW4, S2SE4

"

 

 

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

 

 

152N, R100W, Sec 10: Lots 2,3,4 S2SW4

"

 

 

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

 

 

152N, R100W, Sec 15: NE4NW4

"

 

 

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

 

 

152N, R101W, Sec 1: SE4SE4

"

 

 

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

 

 

152N R100W, Sec 18: Lot 1 NENW, N2NE

5/21/09-5/21/12

393.63

102.67

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

Yes

 

152N, R101W, Sec 13: NW, N2NE

"

 

 

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

 

 

152N, R100W, Sec 23: W2SW

7/14/08-7/14/11

80

19.63

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

YES

 

152N, R100W, Sec 31: Lot 1, 2, 3, 4, E2W2, E2

7/14/08-7/14/11

858.08

167.11

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

YES

 

152N, R100W, Sec 32: W2W2, NENW, NESW

"

 

 

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

 

 

152N, R100W, Sec 5: SWSW

7/14/08-7/14/13

193.38

63.54

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

YES

 

152N, R100W, Sec 6: Lot 14 S2SE4, SE4SW4

"

 

 

Empire Oil

Oasis Petroleum

17%

2.833%

5.666%

8.499%

 

 

152N, R101W, Sec 12 E2NE, E2SE

Lindvig HBP

160

53.33

Empire Oil

Oasis Petroleum

15.00%

0.650%

1.30%

1.950%

No

 

151N, R100W, Sec 5: SWSW

Bratcher Forthun HBP

400.08

23.35

Murphy Oil

Texon L.P.

12.50%

1.015%

2.03%

3.045%

 

 

152N, R100W, Sec 30 (all of it)

Schmitz HBP

163.38

13.63

Bill Barrett

Oasis Petroleum

17%

0.500%

1.00%

1.500%

 

 

151N, R100W, Sec 6, Lots 2, 3, SENW, SWNE

NOT LEASED

80

53.33

 

 

 

 

 

 

 

 

 

 

 

1649

 

 

 

 

 

 

 

 





6







--------------------------------------------------------------------------------

EXHIBIT B




ASSET PURCHASE AGREEMENT




ASSET PURCHASE AGREEMENT dated as of ____________, 2010 (this “Agreement”) by
and among Multisys Acquisition, Inc, a wholly owned Subsidiary of Multisys
Language Solutions, Inc., both Nevada corporations (collectively the “Buyer”)
and Holms Energy LLC,  a Nevada LLC(the “Seller”; each a “Party” and
collectively the “Parties”).

W I T N E S S E T H:




WHEREAS, the Seller and the Buyer executed an Option to Purchase Assets
Agreement dated June 21, 2010, pursuant to which the Buyer was granted an option
(the “Option”) to acquire certain assets of Seller known as the “Holms Assets”.
 Simultaneously with the execution of this Agreement, the Buyer gave written
notice of its intent to exercise the Option in accordance with the terms
thereof.




NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and for other good and valuable consideration the receipt and
adequacy of which is hereby acknowledged, and intending to be legally bound
hereby, the Buyer and the Seller hereto agree as follows:

ARTICLE I.




PURCHASE AND SALE OF ASSETS




Section 1.1

Purchase and Sale of the Holms Assets.  Upon the terms and subject to the
conditions of this Agreement, at the Closing the Seller shall sell, transfer,
convey, assign and deliver free from all liens, charges and encumbrances to the
Buyer, and the Buyer shall purchase, acquire and accept from the Seller, on the
Closing Date (as defined herein), all right, title and interest in and to the
Holms Assets owned by the Seller as described in Exhibit A and to the contracts
and agreements listed in Exhibit C (the “Assumed Contracts”).




Section 1.2

Assumption of Liabilities; Excluded Liabilities.




(a)

Except for the Assumed Contracts listed in Exhibit C, the Buyer shall not assume
or be bound by any obligations or liabilities of the Seller or any Affiliate of
the Seller of any kind or nature, known, unknown, accrued, absolute, contingent
or otherwise, whether now existing or hereafter arising.




Section 1.3

Purchase Price.




(a)

The aggregate purchase price (the “Purchase Price”) for the Holms Assets shall
be (i) One Hundred Thousand ($100,000) dollars plus (ii) 40,000,000
 unregistered shares of Common Stock of Multisys Language Solutions, Inc., at an
agreed-upon fair market value of $0.001 per share.




(b)

Additionally, the Buyer shall pay to the Seller a royalty for a period of ten
(10) years following the purchase of the Holms Assets of 5% over-riding royalty
on all revenue received by Buyer from production of oil and gas on the Holms
Property.




(c)

On the Closing Date, the Seller shall deliver all the necessary documentation to
confirm that all right, title and interest to the Holms Assets have been legally
conveyed to the Buyer and deeds to the mineral rights filed in the appropriate
county in the state of North Dakota.    The Multisys Language Solutions, Inc.
within Five (5) business days will deliver a physical stock certificate to the
Seller in the amount of Forty Million (40,000,000) shares.  It being understood
that these shares will be subsequently broken down and transferred to the
members of the Holms Energy LLC.  If required, the Buyer and each beneficial
owner will agree to execute a standard investment letter and deliver to the
Buyer’s independent stock transfer agent.  Each Party (beneficial owner or
member of the Holms LLC) shall in a timely manner sign and agree to return
documentation, receipts or audit confirmations required in connection with this
transaction.  




Section 1.4

Closing; Closing Date.   The closing of the purchase and sale provided for in
this Agreement (herein called the “Closing”) shall be held at the offices of the
Seller or such location at to me mutually agreed upon by the Buyer and Seller
 on or before the fifth business date after the date hereof or such other
location, date and time as to which the parties may agree (such date and time
being referred to herein as the “Closing Date”).








7







--------------------------------------------------------------------------------



Section 1.5

Items to be Delivered at the Closing by Seller.  At the Closing, the Seller
shall deliver or cause to be delivered to Multisys Acquisition, Inc.:




(a)

An executed Bill of Sale in form reasonably satisfactory to the Buyer .




(b)

If required by the Buyer, lien searches and such other instruments showing that
there were no financing statements, judgments, taxes or other liens outstanding
against the Holms Assets sold pursuant to this Agreement.




(c)

All consents required with respect to the assignment of the Assumed Contracts.




(d)

Requisite consent or approval of Val and Mari Holms the Managing Partners of the
Seller, related to the conveyance of the Holms Assets.  




Section 1.6

Items to be Delivered at the Closing by Buyer.  At the Closing, the Buyer shall
deliver to the Seller:




(a)

Cash payment of $100,000.




(b)

Within Five (5) business days, a physical stock certificate in the amount of
Forty Million (40,000,000) shares of $.001 par value restricted common stock.
     




Section 1.7

Post-Closing Access.




(a)

After the Closing, the Buyer agrees upon request to provide to the Seller and
its accountants and attorneys, for any reasonable legal or business purpose,
including defending third party claims and preparing such tax returns of the
Seller as may be reasonably required after the Closing, copies of relevant
portions of the books and records of the Seller delivered to the Buyer under
this Agreement.




Section 1.8

Further Assurances.




(a)

Each Party shall, from time to time on being reasonably required to do so by the
other Party, now or at any time in the future, do or procure the doing of all
such acts and/or execute or procure the execution of all such documents in a
form reasonably satisfactory to the other Party as the other Party may
reasonably consider necessary for giving full effect to this Agreement and
securing to the other Party the full benefit of the rights, powers and remedies
conferred upon the other Party in this Agreement.




(b)

The Seller shall promptly transfer or deliver to the Buyer any of the Holms
Assets delivered to, or retained or received by, Seller after the Closing Date.




Section 1.9

Allocation of Purchase Price.  The Purchase Price shall be allocated among the
Assets being sold and transferred hereunder in the manner required by Treasury
Regulation §1.1060-1T as determined by the Buyer (the “Allocation”).  The
Parties agree that: except as otherwise required by law (i) the Allocation shall
be binding on the parties for all federal, state, local and foreign tax
purposes, and (ii) the parties, if required, shall file respective federal
income tax returns consistent IRS Forms 8594 - Asset Acquisition Statements
under Section 1060, including any required IRS forms, Schedules or amendments
thereto, which shall reflect the allocation set forth in the Allocation pursuant
to this Section.




ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller hereby represents and warrants to the Buyer as follows:




Section 2.1

Organization and Qualifications of Seller.  The Seller is a corporation duly
formed, validly existing and in good standing under the laws of the state of
Nevada with all requisite power and authority to own, sell and transfer the
Holms Assets and to carry on its business as currently conducted.  




Section 2.2

Authority; Binding Obligation.  The Seller has the requisite authority and power
to enter into, execute and deliver this Agreement and each agreement, document
and instrument to be executed and delivered by the Seller, pursuant to this
Agreement (collectively the “Seller Documents”) and to perform their respective
obligations hereunder.  The execution, delivery and performance by the Seller of
this Agreement and each such other agreement, document and instrument have been
duly





8







--------------------------------------------------------------------------------

authorized by all necessary action of the Seller.  This Agreement has been duly
executed and delivered by the Seller and constitutes a valid and binding
obligation of the Seller, enforceable in accordance with its terms hereof and
each of the Seller Documents constitutes, or when executed and delivered will
constitute, valid and binding obligations of the Seller, enforceable in
accordance with their terms.




Section 2.3

No Conflict; Required Consents.  The execution, delivery and performance by the
Seller of this Agreement and the Seller Documents, the fulfillment of and
compliance with the terms and provisions hereof and the consummation by the
Seller of the transactions contemplated hereby, do not and will not: (i) as to
the Seller only, conflict with, or result in any violation pursuant to any
provision of, the Articles of Organization, the Existing Operating Agreements
and all amendments thereto (collectively, the “Governing Documents”) of Seller;
(ii) conflict with, result in any material breach of, or constitute a material
default (or an event that with notice or lapse of time or both would become a
material default) or result in the termination or acceleration under any
agreement to which Seller is a party or by which Seller, or any of the Holms
Assets, may be bound; (iii) result in or require the creation or imposition of,
or result in the acceleration of, any indebtedness or any lien of any nature
upon, or with respect to any of the Holms Assets transferred to the Buyer; (iv)
require any consent, approval, authorization or permit of, or filing with or
notification to, any Person not party to this Agreement.  




Section 2.4

Personal Property.




(a)

The Seller has good title to, or a valid legal interests in or valid rights
under contract to sell and transfer, all of the mineral rights and existing
leases to the Buyer.  None of mineral assets or mineral leases are subject to
any mortgage, pledge, lien, conditional sale agreement, security agreement,
encumbrance, fixed charge or floating charge, or other charge except as
specifically disclosed.

The Holms Assets will be sufficient to allow the Buyer to utilize in any manner
deemed appropriate subsequent to the Closing.  The Seller is the legal and
beneficial owner of the Holms Assets, free and clear of any lien, encumbrance,
pledge, mortgage, security interest, lease charge, conditional sale’s contract,
option, restriction, reversionary interest right of first refusal, voting trust
arrangement, preemptive right, claim under bailment or storage contract,
easement or any other adverse claim or right whatsoever, and the Seller has full
right, power and authority to sell, transfer, assign, convey and deliver all of
the Holms Assets to be sold by it hereunder and delivery thereof will convey to
the Buyer good, absolute and marketable title to said Holms Assets, free and
clear of any s.  Upon delivery of the Holms Assets to the Buyer pursuant to the
provisions of this Agreement, the Buyer will acquire good, valid and marketable
title to the Holms Assets, free and clear of any and all liens.




Section 2.5

Taxes.   




(a)

The Seller confirms that it shall pay any taxes of any kind due relating to
itself or the sale of the Holms Assets that have or may become due for all
periods which end prior to or which include the Closing Date.  




Section 2.6

Material Contracts.  The Seller has provided to the Buyer a true, correct and
complete list of all material contracts (the “Material Contracts”) to which the
Seller is a party or bound which affect, directly or indirectly, any of the
Holms Assets.  All the Material Contracts are assignable and the Seller is not a
party to or subject to any written agreement, arrangement or understanding,
which, either individually or in the aggregate, are material to the sale of the
Holms Assets by the Seller to the Buyer.  All such Material Contracts are valid,
subsisting, in full force and effect and binding upon the Seller and the other
Parties thereto and enforceable in accordance with their terms, subject to the
qualifications that enforcement of the rights and remedies created thereby are
subject to the effects of any applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting creditors’
rights generally or subject to the effects of general equitable principles
(whether considered in a proceeding in equity or at law).  The Seller confirms
that it has satisfied in full or provided for all its liabilities and
obligations thereunder requiring performance prior to the date hereof, is not in
default under any of them, nor does any condition exist that with notice or
lapse of time would constitute such a default




Section 2.7

Compliance With Laws.   The Seller has all permits, registrations, licenses,
certifications, orders and other approvals which are material to the Holms
Assets and is in compliance in all material respects with all applicable
Federal, state, local or foreign statutes, ordinances, orders, judgments,
decrees and rules and regulations promulgated by any governmental authority
which is required for it to operate the Holms Assets as presently conducted and
all such permits, licenses, orders and approvals are in full force and effect
and no suspension or cancellation of any of them is pending or, to the
 knowledge of the officers and directors of the Seller, threatened and Seller
has not received notice of a violation or alleged violation of any such statute,
ordinance, order, rule or regulation relating to the Holms Assets.




Section 2.8

Certain Business Practices.   No officer, director or stockholder of the Seller,
and no employee, consultant, agent or other representative of the Seller or any
other person acting on behalf of the Seller has, directly or indirectly, ever
given or agreed to give any illegal, unethical or improper gift or similar
benefit to any customer, supplier, distributor,





9







--------------------------------------------------------------------------------

governmental employee or other Person who is or may be in a position to help or
hinder the Seller or assist the Seller in connection with any actual or proposed
transaction relating to the Holms Assets.




Section 2.9

Copies of Documents.   The Seller has made available for inspection and copying
by the Buyer and its counsel complete and correct copies of all documents that
are material to the Holms Assets.  




Section 2.10

Broker Fees.   No broker or finder is entitled to any brokerage fees, commission
or finders’ fee in connection with the transactions contemplated by this
Agreement or any other agreement contemplated hereby.




Section 2.11

Holms Assets.   Upon the Closing, the Seller shall have conveyed, transferred
and assigned to the Buyer all assets, contracts and information with respect to
the Holms Assets required to be delivered pursuant to this Agreement, which will
allow the Buyer to operate the Holms Assets after the Closing Date in the manner
reasonably conducted and utilized by the Seller prior to the Closing Date.




Section 2.12

Disclosure.   None of the representations or warranties of the Seller contained
in this Agreement and in the certificates, exhibits and schedules delivered by
the Seller pursuant to this Agreement contain any untrue statement of a material
fact, or omit to state a material fact necessary in order to prevent such
representations and warranties from being misleading in light of the
circumstances under which they were made.




ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE BUYER; COVENANTS




The Buyer hereby makes the following representations and warranties to the
Seller.  




Section 3.1

Organization; Authority; Binding Obligation.    The Buyer is duly organized,
validly existing and in good standing under the laws of the State of Nevada.
 The Buyer has the requisite authority and power, pursuant to a resolution
passed by the majority of its board of directors to enter into, execute and
deliver this Agreement and each agreement, document and instrument to be
executed and delivered by the Buyer pursuant to this Agreement (collectively the
“Buyer Documents”) and to perform its obligations hereunder.  The execution,
delivery and performance by the Buyer of this Agreement and each such other
agreement, document and instrument have been duly authorized by all necessary
action of the Buyer.  This Agreement has been duly executed and delivered by the
Buyer and each of the Buyer Documents constitutes, or when executed and
delivered will constitute, valid and binding obligations of the Buyer, as the
case may be, enforceable in accordance with their terms.




Section 3.2

No Conflict; Required Consents.   The execution, delivery and performance by the
Buyer of this Agreement and the Buyer Documents, the fulfillment of and
compliance with the terms and provisions hereof and thereof and the consummation
by  the Buyer of the transactions contemplated hereby and thereby, do not and
will not: (i) conflict with, or violate or result in any violation pursuant to
any provision of, the Governing Documents of the Buyer, as the case may be; (ii)
conflict with, result in any material breach of, or constitute a material
default (or an event that with notice or lapse of time or both would become a
default) or result in the termination or acceleration under any material
agreement to which the Buyer is a party or by which the Buyer may be bound; or
(iii) except as set forth herein, require any consent, approval, authorization
or permit of, or filing with or notification to, any Person not party to this
Agreement.




Section 3.3

Broker Fees.   No broker or finder is entitled to any brokerage fees, commission
or finders’ fee in connection with the transactions contemplated by this
Agreement or any other agreement contemplated hereby.




Section 3.4

Disclosure.   None of the representations or warranties of the Buyer contained
in this Agreement and in the certificates, exhibits and schedules delivered by
the Buyer pursuant to this Agreement contain any untrue statement of a material
fact, or omit to state a material fact necessary in order to prevent such
representations and warranties from being misleading in light of the
circumstances under which they were made.




Section 3.5

Notice of Default.   Promptly upon the occurrence of, or promptly upon the
Parties becoming aware of the impending or threatened occurrence of, any event
which would cause or constitute a breach or default, or would have caused or
constituted a breach or default had such event occurred or been known to such
Party prior to the date hereof, of any of the representations, warranties or
covenants of such Party contained in or referred to in this Agreement or in any
Schedule referred to in this Agreement, or of its inability to satisfy any
conditions of Closing, such Party shall give detailed written notice thereof to
the other Party and shall use its best efforts to prevent or promptly remedy the
same.








10







--------------------------------------------------------------------------------



Section 3.6

Consummation of Agreement.   The Parties hereto shall use their best efforts to
perform and fulfill all conditions and obligations on its part to be performed
and fulfilled under this Agreement, to the end that the transactions
contemplated by this Agreement shall be fully carried out.  Until the Closing or
the termination of this Agreement, except as mutually agreed in writing by the
Parties, neither the Seller nor any of their employees, representatives or
agents shall, directly or indirectly, solicit, encourage, initiate or induce the
making of any inquiries or proposals for the acquisition of any of the Holms
Assets, any capital stock of the Seller or furnish information to, or engage in
negotiations relating to the foregoing or otherwise cooperate in any way with,
or accept any proposal relating to the foregoing from, any Person or group other
than the Buyer and their respective officers, employees, representatives or
agents, and the Seller shall restrict any such employee, representative or agent
from doing any of the foregoing.




Section 3.7

Notice to Third Parties.  After the Closing, at the request of the Buyer, the
Seller and the Buyer shall send a jointly executed letter to those persons and
entities as the Buyer may request notifying such persons or entities of the
consummation of the transactions contemplated by this Agreement.




Section 3.8

Confidentiality.   The Seller agrees that, after the Closing has been
consummated, that each Party and its respective officers, directors, agents,
representatives and employees and affiliates (collectively, its
“Representatives”) will hold in strict confidence, and will not distribute or
make available, any confidential or proprietary data or information that is used
in connection with or related to the Holms Assets:




(a)

information which, as of the date hereof, is published or otherwise generally
available to the public;




(b)

information which after the date hereof becomes available to the public other
than through an act or omission of the Seller or its Representatives which is in
violation of the provisions hereof;

(c)

information rightfully acquired from a third party which did not obtain such
information under a pledge of confidentiality;




(d)

information which is developed by the disclosing Party independently of the
relationship established by this Agreement; or




(e)

information which is compelled to be disclosed by legal process, in which case
the Seller shall notify the Buyer as soon as practicable after it becomes aware
of such requirement, and shall cooperate with the Buyer in obtaining a
protective order.




Section 3.9

Maintenance of Insurance.  Until the Closing Date, the Seller will maintain in
full force and effect all applicable insurance policies, and will comply with
all laws affecting the operation of the Holms Assets consistent with prior
practices and will give the Buyer notice of any unusual event or circumstance
affecting the Holms Assets which the Seller becomes aware of; provided, however,
that the Buyer shall be responsible for procuring its own insurance policies on
and after the Closing.




Section 3.10

Supplements to Schedules.  Prior to the Closing, the Parties will supplement or
amend the Schedules hereto with respect to any matter hereafter arising which,
if existing or occurring at the date of this Agreement, would have been required
to be set forth or described in such Schedules.  No supplement or amendment of
the Schedules made pursuant to Section 4.9 shall be deemed to cure any breach of
any representation or warranty made in this Agreement unless the other Parties
specifically agree thereto in writing.




Section 3.11

Compliance.   Each Party shall use its best efforts to take or cause to be
taken, all action and do or cause to be done all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
including, without limitation, to obtain all consents, approvals and
authorization of third parties, and to make all filings with and give all
notices to third parties which may be necessary or required to be obtained by it
in order to effectuate the transactions contemplated hereby and to otherwise
comply and fulfill such Party’s obligations hereunder and thereunder.   




Section 3.12

Severability of Covenants.  The Seller and the Buyer agree that the foregoing
covenants are reasonable and valid in geographical and temporal scope and in all
other respects and that the Seller has received full and adequate consideration
therefore.  If any court determines that any of such covenants or any part
thereof is invalid or unenforceable, the remainder of such covenants shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions.  If any court determines that any of the foregoing covenants,
or any part thereof, is unenforceable because of the duration or geographic
scope of such provision, and should such court reduce the duration or scope of
such provision, as the case may be, such provision in its reduced form shall
then be enforceable.








11







--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS OF CLOSING




Section 4.1

Conditions to the Obligations of the Buyer.   The obligation of the Buyer to
consummate this Agreement and the transactions contemplated hereby is subject to
the fulfillment, prior to or at the Closing, of all of the following conditions
precedent and the delivery of the following documents:




(a)

Representations and Warranties.  Each of the representations and warranties of
the Seller contained in Article II shall be true and correct in all material
respects as though made on and as of the Closing.




(b)

Covenants.  The covenants and agreements contained in this Agreement to be
complied with by the Seller at or before the Closing shall have been complied
with in all material respects.




(c)

Delivery of Required Consents.  The Seller shall deliver to the Buyer the
consents required pursuant to Section 1.5(d).

(d)

Certificate From Officers.  The Seller shall deliver to the Buyer a certificate
signed by the Seller and addressed to the Buyer dated as of the Closing to the
effect that the statements set forth in paragraph (a), (b) and (c) above in this
Section 4.1 are true and correct.




(e)

Deliveries of the Seller. All deliveries required to have been made by the
Seller under Section 1.5 at the Closing shall have been delivered.

Section 4.2

Conditions to Obligations of Seller.   The Seller’s obligation to consummate
this Agreement and the transactions contemplated hereby is subject to the
fulfillment, prior to or at the Closing, of all of the following conditions
precedent and the delivery of the following documents:




(a)

Representations and Warranties.  Each of the representations and warranties the
Buyer contained in Article III shall be true and correct in all material
respects as though made on and as of the Closing.




(b)

Covenants.  The covenants and agreements contained in this Agreement to be
complied with by the Buyer at or before the Closing shall have been complied
with in all material respects.




(c)

Certificate From Officers.  The Buyer shall deliver to the Seller a certificate
signed by the Buyer and addressed to the Seller dated as of the Closing to the
effect that the statements set forth in paragraph (a) and (b) above in this
Section are true and correct.




(d)

Deliveries of the Buyer.  All deliveries required to have been made by the Buyer
under Section 1.6 at the Closing shall have been delivered.




Section 4.3

Conditions to Obligations of All Parties to Close.   The respective obligations
of each Party hereunder are subject to the satisfaction, at or before the
Closing, of all of the conditions set out below.

Absence of Litigation.  There shall not have been issued and be in effect any
preliminary or permanent injunction or other order of any court or tribunal of
competent jurisdiction which (i) prohibits or makes illegal the purchase by the
Buyer of the Holms Assets, (ii) would require the divestiture by the Buyer of
all or a material portion of the Holms Assets as a result of the transactions
contemplated hereby, or (iii) would impose limitations on the ability of the
Buyer to effectively exercise full rights of ownership of the Holms Assets, or
of a material portion of the Holms Assets as a result of the transactions
contemplated by this Agreement, or (iv) under any Applicable Law, enjoins or
otherwise materially impairs the consummation of the transactions contemplated
by this Agreement.  “Applicable Law” shall mean, with respect to any Person, any
domestic or foreign, federal, state or local statute law, ordinance, rule,
administrative interpretation, regulation, order, writ, injunction, directive,
judgment, decree or other requirement of any authority applicable to such Person
or any of its affiliates or any of their respective properties, assets,
officers, directors general partners, managers, employees, consultants or agents
(in connection with such officer’s director’s general partner’s, manager’s
employees, consultant’s or agent’s activities on behalf of such Person or by one
of its affiliates).




(a)

No Injunction.  On the Closing Date there shall be no effective injunction,
writ, preliminary restraining order or any order of any nature issued by a court
of competent jurisdiction directing that the transactions provided for herein or
any of them not be consummated as so provided or imposing any conditions on the
consummation of the transactions contemplated hereby which the Buyer deems
unacceptable in its sole discretion.








12







--------------------------------------------------------------------------------

ARTICLE V.

RIGHTS AND OBLIGATIONS SUBSEQUENT TO CLOSING




Section 5.2

Survival of Warranties.   With the exception of those covenants which are to be
performed after the Closing which shall survive until a claim thereon is barred
by the applicable statute of limitation, each representation, warranty, covenant
and agreement contained herein or in any Seller Document or Buyer Document shall
survive the execution and delivery of this Agreement and the Closing and shall
thereafter terminate and expire on the third (3rd) anniversary of the Closing
Date (or such longer period as set forth in the succeeding sentences).  The
obligation of the Seller to indemnify the Buyer with respect to any liability of
the Seller not expressly assumed hereunder by the Buyer, shall survive until the
third (3rd) anniversary of the Closing Date.  There shall be no limit on the
survival of the indemnification obligations of the Seller for breaches of the
representations or warranties made as to the transfer of legal and valid title
to the Holms Assets.  The indemnification obligations of the Seller for breaches
of the representation and warranties made with respect to Taxes or Tax matters
shall survive until ninety days following the expiration of the applicable
statute of limitations.  If written notice of a claim has been given prior to
the expiration of the applicable representation, warranty, covenant or
agreement, than such claim shall survive the expiration of the relevant
representation, warranty, covenant or agreement until the final resolution of
such claim.




Section 5.2

Delivery of Property Received by the Seller or the Buyer After Closing.  From
and after the Closing, the Buyer shall have the right and authority to collect,
for the account of the Buyer, all Holms Assets which shall be transferred or are
intended to be transferred to the Buyer as part of the Holms Assets as provided
in this Agreement.  The Seller agrees that it will transfer or deliver to the
Buyer promptly after the receipt thereof, any other property which the Seller
received after the Closing Date in respect of any assets transferred or intended
to be transferred to the Buyer as part of the Holms Assets under this Agreement.




ARTICLE VI.

TERMINATION




Section 6.1

Right to Terminate.   Notwithstanding anything to the contrary set forth in this
Agreement, this Agreement may be terminated and the transactions contemplated
herein abandoned at any time prior to the Closing:




(a)

by mutual written consent of the Parties hereto;




(b)

by either the Buyer or the Seller if the Closing shall not have occurred within
30 days of the date of this Agreement; provided, however, that the right to
terminate this Agreement shall not be available to any Party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, the failure of the Closing Date to occur on or before such date;




(c)

by the Seller if the Buyer (i) breaches its representations and warranties, (ii)
fails to comply with any of its covenants or agreements contained herein, or
(iii) if any of the conditions to closing set forth are not satisfied or capable
of being satisfied on or before the Closing Date; or




(d)

by the Buyer if the Seller (i) breaches its representations and warranties, (ii)
fails to comply with any of its covenants or agreements contained herein, or
(iii) if any of the conditions to closing set forth are not satisfied or capable
of being satisfied on or before the Closing Date.




Section 6.2

Obligations to Cease.   Subject to the next sentence, if this Agreement is
terminated pursuant to Section 6.1 hereof, all rights and obligations of the
Parties under this Agreement shall thereafter terminate and there shall be no
liability of any party hereto to any other Party except for the obligations set
forth in Sections 8.1 and 8.8 hereof.  Termination of this Agreement pursuant to
Section 6.1 shall not, however, limit or impair any remedies that the
terminating Party may have with respect to a breach or default by the other
Party prior to the date of termination of its representations, warranties,
covenants or agreements or obligations under this Agreement.




Section 6.3

Termination Upon Default.   Either party may terminate this Agreement by giving
notice to the other on or prior to the Closing Date, without prejudice to any
rights or obligations it may have, if (a) after written notice of termination
specifying the subsection of Section 6.1 in the case of a breach which  is by
nature incapable of being cured, or written notice of the termination specifying
the subsection of Section 6.1 and the passage of ten (10) Business Days, or such
shorter period as may end upon the scheduled Closing Date in the case of grounds
for termination which by its nature is capable of being cured, the other party
has failed in the due and timely performance of any of its covenants or
agreement.





13







--------------------------------------------------------------------------------




ARTICLE VII.

INDEMNIFICATION




Section 7.1

Indemnification of the Seller.




(a)

The Buyer shall, from and after the Closing, defend and promptly indemnify and
hold harmless Seller, each of its affiliates, and each of their respective
stockholders, members, partners, directors, officers, managers, employees,
agents, attorneys and representatives (collectively the “Seller Indemnified
Parties”), from, against any and all Losses, suffered or incurred by any such
party and which may arise out of or result from (i) any breach of any
representation, warranty, covenant or agreement of Buyer contained in this
Agreement or in any other Buyer Documents, (ii) any breach or failure of
observance or performance of any covenant, agreement or commitment made by the
Buyer hereunder or under any document or instrument relating hereto or executed
pursuant hereto, and (iii) the enforcement by any Seller Indemnified Party of
any of its rights under any other covenants contained in this Agreement or any
other Buyer Document.  




Section 7.2

Indemnification of the Buyer.  




(a)

The Seller shall, from and after the Closing, defend, indemnify, and hold
harmless the Buyer, and its officers, directors, stockholders and affiliates
(collectively “Buyer Indemnified Parties”) from, against, for and in respect of
and pay any and all Losses suffered, sustained, incurred or required to be paid
by the Buyer by reason of (i) any and all obligations and liabilities of Seller,
other than obligations arising and required to be performed under the Assumed
Contracts after the Closing; (ii) any breach of any representation, warranty,
covenant or agreement of Seller contained in this Agreement or any other Seller
Document, (iii) the enforcement by any Buyer Indemnified Party of any of its
rights under any other indemnification covenant contained in this Agreement or
any other Seller Document, (iv) any claims, suits, actions, complaints,
allegations or demands which have been or may be brought against Seller or any
of its affiliates and any of their respective officers, directors, employees or
agents with respect to infringement of or by the Intellectual Property; (v) any
failure to comply with the laws relating to bulk transfers or fraudulent
conveyances applicable to the transaction contemplated by this Agreement; (vi)
any failure to obtain any consents to assign the Assigned Contracts hereto.




Section 7.3

Notice to Indemnifying Party.   Any party (the “Indemnified Party”) seeking
indemnification pursuant to this Agreement shall promptly give the party from
whom such indemnification is sought (the “Indemnifying Party”) written notice of
the matter with respect to which indemnification is being sought, which notice
shall specify in reasonable detail, if known, the amount or an estimate of the
amount of the liability arising therefrom and the basis of the claim or
indemnification obligation.  Such notice shall be a condition precedent to any
liability of the Indemnifying Party for indemnification hereunder, but the
failure of the Indemnified Party to give such prompt notice shall not adversely
affect the Indemnified Party’s right to indemnification hereunder except, and
only to the extent that, in the case of a claim made by a third party, the
defense of that claim is materially prejudice by such failure.




Section 7.4

Third Party Claims.




Defense by Indemnifying Party.  In connection with any indemnification claim
arising out of a claim or legal proceeding (a “Third Party Claim”) by a Person
who is not a party to this Agreement, the Indemnifying Party at its sole cost
and expense may, upon written notice to the Indemnified Party, assume the
defense of any such Third Party Claim if it acknowledges to the Indemnified
Party in writing its obligations to indemnify the Indemnified Party with respect
to such Third Party Claim (subject to any limitations on such liability
contained in this Agreement and provides reasonable assurances that it has the
resources (both financial and personnel) to maintain the assumption of such
defense (the “Reasonable Assurances”).  If the Indemnifying Party assumes the
defense of any such Third Party Claim, it may use counsel of its choice to
prosecute such defense, subject to the approval of such counsel by the
Indemnified Party, which approval shall not be unreasonably withheld or delayed.
 The Indemnified Party shall be entitled to participate in (but not control) the
defense of any such Third Party Claim, with its counsel and at its own expense.
 If the Indemnifying Party assumes the defense of any such Third Party Claim,
the Indemnifying Party shall take all steps necessary to pursue the resolution
thereof in a prompt and diligent manner, and the Indemnified Party shall
cooperate with the Indemnifying Party in such defense and make available to the
Indemnifying Party all witnesses, pertinent records, materials and information
in the Indemnified Party’s possession or its control relating thereto as are
reasonably required by the Indemnifying Party, without cost to the Indemnifying
Party.  The Indemnifying Party shall be entitled to consent to a settlement of,
or the stipulation of any judgment arising from, any such Third Party Claim,
with the consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed; provided, however that no such consent shall
be required from the Indemnified Party if (i) the Indemnifying Party pays or
causes to be paid all Losses (defined below) arising out of such settlement or
judgment concurrently with the effectiveness thereof (as well as all other
Losses theretofore incurred by the





14







--------------------------------------------------------------------------------

Indemnified Party which then remain unpaid or unreimbursed), (ii) in the case of
a settlement, the settlement is conditioned upon a complete release by the
claimant of the Indemnified Party, and (iii) such settlement or judgment does
not require the encumbrance of any asset of the Indemnified Party or impose any
restriction upon its conduct of business or otherwise adversely effect its
business.  “Losses” shall be defined as all damages, awards, judgments,
assessments, fines, penalties, charges, costs, expenses and other payments
however suffered or characterized, all interest thereon, all costs and expenses
of investigating any claim, lawsuit of arbitration and any appeal therefrom, all
reasonable attorneys’, accountants’, investment bankers’, and expert witness’
fees incurred in connection therewith, whether or not such claim, lawsuit or
arbitration is ultimately defeated and, subject to ARTICLE VII, all amounts paid
incident to any compromise or settlement of any such claim, lawsuit or
arbitration; provided, however, that “Losses” shall not include any punitive or
consequential damages.




(a)

Defense by Indemnified Party.  If the Indemnifying Party acknowledges in writing
its obligation to indemnify the Indemnified Party with respect to such Third
Party Claim but declines to assume and control the defense thereof or fails to
give notice of its intention to do so to the Indemnified Party within fifteen
(15) days after its receipt of notice of such Third Party Claim from the
Indemnified Party or fails to provide the Reasonable Assurances, the Indemnified
Party shall have the right to assume and control the defense of such Third Party
Claim; the Indemnifying Party shall cooperate with the Indemnified Party in such
defense and make available to the Indemnified Party, at the Indemnifying Party’s
expense, all such witnesses, records, materials and information in the
Indemnifying Party’s possession or under its control relating thereto as are
reasonably required by the Indemnified Party; and the Indemnifying Party shall
be permitted to join in the defense of (but not control) such Third Party Claim
and employ counsel at its expense.  No such Third Party Claim may be settled by
the Indemnified Party without the prior written consent of the Indemnifying
Party, which shall not be unreasonably withheld.  




(b)

Dispute as to Indemnification Responsibility.  If the Indemnifying Party does
not acknowledge in writing its obligation to indemnify the Indemnified Party
with respect to such Third Party Claim, the Indemnified Party may assume and
control the defense thereof and the Indemnifying Party shall cooperate with the
Indemnified Party in such defense and make available to the Indemnified Party,
at the Indemnified Party’s expense, all such witnesses, records, materials and
information in the Indemnifying Party’s possession or under its control relating
thereto as are reasonably required by the Indemnified Party.  The Indemnifying
Party shall be permitted to join in the defense of (but not control) such Third
Party Claim and employ counsel at is expense.  No such Third Party Claim may be
settled by either party without the prior written consent of the other party,
which shall not be unreasonably withheld.  In the event that it is ultimately
determined that the Indemnified Party is not entitled to indemnity hereunder
with respect to such Third Party Claim, the Indemnifying Party shall have no
liability to the Indemnified Party with respect to any Losses relating thereto.
 In the event that it is ultimately determined that the Indemnified Party is
entitled to indemnity hereunder with respect to such Third Party Claim, the
Indemnifying Party shall be liable to the Indemnified Party for all Losses
sustained by the Indemnified Party relating thereto; provided, however, that in
the event that a settlement offer solely for money damages is made by the Third
Party Claimant, and the Indemnifying Party notifies the Indemnified Party in
writing of the Indemnifying Party’s willingness to accept the settlement offer
and pay the amount called for by such offer together with all of the legal fees
incurred by Indemnified Party to the extent it has assumed the defense of such
Third Party Claim, in the event that it is ultimately determined that the
Indemnified Party is entitled to indemnity hereunder with respect to such Third
Party Claim, and the Indemnified Party declines to accept such offer, the
liability, if any, of the Indemnifying Party hereunder shall be limited to the
lessor of (i) the amount of the settlement offer the Indemnified Party declined
to accept or (ii) the aggregate Losses of the Indemnified Party with respect to
such claim.




(c)

Mixed Responsibility.  If a Third Party Claim presents an issue of mixed
responsibility among the parties, or a circumstances as to which each of them
may be required hereunder to indemnify the other in part, each of the parties
shall be entitled to assume and control the defense of such portion of such
Third Party Claim for which it will bear responsibility at its expense and
through counsel of its choice.  Each Party shall cooperate with the other in
such defense and make available to the other party, at the other party’s
expense, all witnesses, pertinent records, materials and information in such
party’s possession or under such party’s control relating thereto as are
reasonably required by the other party.  No such Third Party Claim may be
settled by either party without the prior written consent of the other party,
which shall not be unreasonably withheld.




(d)

Unauthorized Settlement.  If the Indemnified Party settles a Third Party Claim
without the consent of the Indemnifying Party in contravention of any of the
provisions contained herein, the Indemnified Party shall not be entitled to
indemnity hereunder with respect to such Third Party Claim.




Section 7.5

Limitations Upon Indemnification.




(a)

Indemnification Threshold.




(i)

The Seller.  Notwithstanding anything to the contrary in this Article VII, the
Seller shall not be liable under this Article VII for any Losses resulting from
any breach of a representation, warranty, covenant or agreement contained in





15







--------------------------------------------------------------------------------

this Agreement or in any other Seller Document unless such claim involves Losses
in excess of Ten Thousand Dollars ($10,000) or the aggregate amount of all such
indemnifiable Losses incurred or suffered exceeds Ten Thousand Dollars
($10,000), in which case the Seller shall thereafter be liable for all
indemnifiable Losses on a dollar-for-dollar basis without regard to such
Threshold.




(ii)

The Buyer.  Notwithstanding anything to the contrary in this Article VII, the
Buyer shall not be liable under this Article VII for any Losses resulting from
any breach of a representation, warranty, covenant or agreement contained in
this Agreement or in any other Buyer Document unless such claim involves Losses
in excess of Ten Thousand Dollars ($10,000) or the aggregate amount of all such
indemnifable Losses incurred or suffered exceeds Ten Thousand Dollars ($10,000),
and then in which case the Buyer shall thereafter be liable for all
indemnifiable Losses on a dollar-for-dollar basis without regard to such
Threshold.




(b)

Invoices.  Any request for indemnification of specific costs shall include
invoices and supporting documents containing reasonably detailed information
about the costs and/or damages for which indemnification is being sought.




(c)

Computation of Losses.  For purposes of calculating any Losses suffered by an
Indemnified Party pursuant to this Agreement, or under any other specific
indemnification covenant contained in this Agreement, each Loss shall bear
interest at a fluctuating rate of interest equal to the prime rate (as published
in the Wall Street Journal) from the date incurred to the date the
indemnification payments with respect thereto is made.




Section 7.6

Exclusive Remedy.   From and after the Closing, the indemnities set forth in
Sections 7.1 and 7.2 shall be the exclusive remedies of Buyer and Seller and
their officers, directors, employees, agents and affiliates for any breach by
the other of any representation, warranty, covenant or agreement contained in
this Agreement; no such Person shall be entitled to any further indemnification
rights or claims of any nature whatsoever in respect thereof, all of which such
Persons hereby waive; and the parties shall not be entitled to a rescission of
this Agreement.




ARTICLE VIII

MISCELLANEOUS




Section 8.1

Fees and Expenses.  Except as otherwise provided in this Agreement, each Party
will bear its own direct expenses incurred in connection with the negotiation
and preparation of this Agreement and the other Seller Documents and Buyer
Documents, as the case may be, and the consummation and performance of the
transactions contemplated by herein and therein




Section 8.2

Notices.   All notices and other communications hereunder shall be in writing
and shall be deemed to have been given if delivered personally or sent by
facsimile transmission, overnight courier, or certified, registered or express
mail, postage prepaid. Any such notice shall be deemed given when so delivered
personally or sent by facsimile transmission (provided that a confirmation copy
is sent by overnight courier), one day after deposit with an overnight courier,
or if mailed, five days after the date of deposit in the United States mails, as
follows:







To Buyer:

Multisys Acquisition, Inc and Multisys Language Solutions, Inc.

8045 Dolce Volpe Ave.

Las Vegas, NV 89178

Attention:  President

Facsimile:  (702) 685-7888




With a copy to:

Michael Espey, Esq.

318 18th Avenue E.

Seattle, WA 98112




To Seller:

Holms Energy, LLC

470 Holms Gulch Road

Helena, Montana 59601







Any notice given hereunder may be given on behalf of any Party by his counsel or
other authorized representatives.  The address of any Party may be changed on
notice to the other Party duly served in accordance with the foregoing
provisions.








16







--------------------------------------------------------------------------------



Section 8.3

Governing Law.   This Agreement is made pursuant to and shall be governed and
construed in accordance with the laws of the State of North Dakota, without
regard to the principles of conflict of laws thereof (the “Governing Law”).
 Each Party hereto (A) hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of any court of the State of North Dakota or any federal
court sitting in the State of North Dakota for purposes of any suit, action or
other proceeding arising out of this Agreement or the subject matter hereof
brought by any Party, (B) hereby waives and agrees not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court, and (C)
hereby agrees not to assert in any such action, suit, or proceeding any right to
a jury trial.  Each Party hereby consents to service of process by certified
mail at the address set forth in this Agreement and agrees that its submission
to jurisdiction and its consent to service of process by mail is made for the
express benefit of the other Party hereto.  Final judgment against any Party, in
any action, suit or proceeding shall be conclusive, and may be enforced in other
jurisdictions (A) by suit, action or proceeding on the conclusive evidence of
the fact and of the amount of any indebtedness or liability of the Party therein
described or (B) in any other manner provided by or pursuant to the laws of such
other jurisdiction.




Section 8.4

Entire Agreement.   This Agreement, including the Schedules and Exhibits hereto
and the Seller Documents and Buyer Documents herewith are intended to embody the
complete, final and exclusive agreement among the Parties with respect to the
purchase of the Assets and the related transactions and are intended to
supersede all previous negotiations, commitments and writings agreements and
representations, written or oral, with respect thereto and may not be contracted
by evidence of any such prior or contemporaneous agreement, understanding or
representations, whether written of oral.




Section 8.5

Assignability; Binding Effect.   This Agreement may not be assigned by a Party
without the prior written consent of the other Parties hereto, which shall not
be unreasonably withheld.  Notwithstanding the foregoing, the Buyer may, in its
discretion, transfer and assign its interests herein, or a portion thereof, to
their respective affiliates.  This Agreement and the rights, covenants,
conditions and obligations of the respective parties hereto and any instrument
or agreement executed pursuant hereto shall be binding upon and enforceable by,
and shall inure to the benefit of, the Parties hereto and their respective
heirs, successors and permitted assigns and legal representatives.




Section 8.6

Execution in Counterparts.   For the convenience of the Parties and to
facilitate execution, this Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.  In making proof of this Agreement, it
shall not be necessary to produce or account for more than one counterpart
evidencing execution by each party hereto.   Delivery of a telecopied or
facsimile version of one or more signatures on this Agreement shall be deemed
adequate delivery for purposes of this Agreement.




Section 8.7

Amendments.   This Agreement may not be amended or modified, nor may compliance
with any condition or covenant set forth herein be waived, except by a writing
duly and validly executed by each Party hereto, or in the case of a waiver, the
Party waiving compliance; provided, however that no such waiver shall operate as
a waiver of, or estoppel with respect to, any subsequent or other failure.
 Whenever this Agreement requires or permits a waiver or consent by or on behalf
of any Party hereto, such waiver or consent shall be given in writing.




Section 8.8

Publicity.  Prior to the Closing Date and except if and insofar as required by
law (including any applicable stock exchange regulation), no press releases,
announcements or public disclosure of this Agreement or the transactions
contemplated by this Agreement, other than in connection with the efforts of the
owners of the Buyer and key stockholders of the Seller, and their respective
agents, to raise funds pursuant to a private placement transaction of the
Buyer’s equity securities, shall be made by a Party to this Agreement without
the prior knowledge and written consent of the Buyer and the Seller; provided
that subsequent to the Closing Date the Buyer shall not be limited by this
provision.




Section 8.9

Agreement to Continue in Full Force.  Subject to Article VI, this Agreement
shall, insofar as it remains to be performed, continue in full force and effect
notwithstanding Closing.




Section 8.10

Severability.   In the event that any one or more of the provisions contained in
this Agreement, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained in this Agreement shall not be in any way
impaired thereby, it being intended that all of the rights and privileges of the
Parties hereto shall be enforceable to the fullest extent permitted by law.




Section 8.11

Section Headings.   The Section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.





17







--------------------------------------------------------------------------------




Section 8.12

Gender and Tenure.   Where the context or construction requires, all words
applied in the plural shall be deemed to have been used in the singular, and
vice versa; the masculine shall include the feminine and neuter, and vice versa;
and the present tense shall include the past and future tense and vice versa.




Section 8.13

Third-Party Rights.   Nothing in this Agreement, whether express or implied, is
intended to confer rights or remedies under or by reason of this Agreement on
any Persons other than the parties to it, each Indemnified Party and their
respective successors and assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third Persons to any
party to this Agreement, nor shall any provisions give any third Persons any
right of subrogations over or action against any party to this Agreement.




Section 8.14

Construction.   The language in all parts of this Agreement shall in all cases
be construed simply, accurately to its fair meaning, and not strictly for our
against any of the parties hereto, without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof, and any rule of law, or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the party that drafted it has no application and is expressly
waived.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
their respective names by their respective officers duly authorized, as of the
date first written above.










MULTISYS ACQUISITION, INC

MULTISYS LANGUAGE SOLUTIONS, INC.




By:     ______________________

By:      _______________________________

Name:  Janelle Edington

Name:  Janelle Edington

Title:  President

Title:  President




HOLMS ENERGY LLC




By:

_____________________

By:      _______________________________

Name:  Val Holms

Name:  Mari Holms

Title:  Managing Partner

Title:  Managing Partner





18







--------------------------------------------------------------------------------







EXHIBIT  A




HOLMS ASSETS







At closing the following assets of the Seller, defined as the “Holms Assets”
will be acquired by the Buyer:







All right, title and interest in 14 mineral leases made by and between Val and
Mari Holms, as individuals and Oasis Petroleum, Inc. and other third party
Lessees down to and including the Bakken Formation.




All right, title and interest in mineral rights for the land described in
Exhibit B down to and including the Bakken Formation.




All right, title and interest in the Option to Purchase Mineral Rights Agreement
dated June 18, 2010 by and between HOLMS ENERGY LLC and Rocky and Evanette
Greenfield.





19







--------------------------------------------------------------------------------







EXHIBIT B




LAND DESCRIPTION




(Included by reference to Exhibit A on Page 6 of this Exhibit 10.1)





20







--------------------------------------------------------------------------------







EXHIBIT C




ASSUMED CONTRACTS




All contracts, agreements, options to purchase mineral rights, arrangements,
licenses, work for hire agreements, employee confidentiality agreements,
instruments and documents of the Seller relating to the Holms Assets or acquired
by the Seller entered into or issued prior to the Closing Date and which are
listed in Exhibit A.





21







--------------------------------------------------------------------------------







EXHIBIT D




OPTION TO PURCHASE GREENFIELDS ASSETS







(Incorporate herein by reference to Exhibit 10.2 of this Periodic Report on Form
8-K)





22







--------------------------------------------------------------------------------

EXHIBIT E




NOTICE OF INTENT TO EXERCISE OPTION




________________________




To:

HOLMS ENERGY LLC.




Reference is made to the Option to Purchase Assets Agreement (the “AGREEMENT”).
Unless otherwise indicated, capitalized terms used herein shall have the
meanings ascribed to them in the AGREEMENT.




Please be advised that the undersigned hereby exercises the OPTION.




We hereby elect to purchase the HOLMS ASSETS, as described in the AGREEMENT.
 The consideration for the purchase of these assets is $100,000 cash and Forty
Million (40,000,000) shares of restricted Common Stock of MULTISYS LANGUAGE
SOLUTIONS, INC. (the "Shares"), pursuant to the terms and conditions of the
AGREEMENT.  A wire transfer in the amount of  One Hundred Thousand ($100,000)
dollars will be initiated within Five (5) business days of the date hereof, and
the undersigned will deliver a certificate representing the Shares , the
aggregate OPTION price for the purchase of the HOLMS ASSETS.




  




Date: ______________  ______, 20____.










OPTIONEE: MULTISYS LANGUAGE SOLUTIONS INC.

 




Signed:__________________________




Name:___________________________








23





